   Case 3:21-cr-00293-BRM Document 45 Filed 04/13/21 Page 1 of 3 PageID: 90              RECEIVED
                        IN THE UNITED STATES DISTRICT COURT                                       4/13/2021
                           FOR THE DISTRICT OF NEW JERSEY
                                                        At: 8:30________.m
UNITED STATES                   *
                                *                       WILLIAM T. WALSH
    v.                          *      CRIM. NO. 21-293     (BRM)
                                *                              CLERK
VICTOR RODRIGUEZ                *
                                *
                              *****
 ORDER REGARDING USE OF VIDEO CONFERENCING/TELECONFERENCING
              FOR FELONY PLEAS AND/OR SENTENCINGS

        In accordance with Standing Order 2020-06, this Court finds:

  ✔      That the Defendant (or the Juvenile) has consented to the use of video

teleconferencing/teleconferencing to conduct the proceeding(s) held today, after consultation

with counsel; and

  ✔      That the proceeding(s) to be held today cannot be further delayed without serious harm

to the interests of justice, for the following specific reasons:
  6HHDWWDFKPHQW




Accordingly, the proceeding(s) held on this date may be conducted by:
   ✔      Video Teleconferencing

          Teleconferencing, because video teleconferencing is not reasonably available for the

following reason:

                  The Defendant (or the Juvenile) is detained at a facility lacking video

        teleconferencing capability.

                  Other:




Date: 4/13/2021
                                                                   Honorable Brian Martinotti
                                                                   United States District Judge
  Case 3:21-cr-00293-BRM Document 45 Filed 04/13/21 Page 2 of 3 PageID: 91




                                 Attachment A
                       United States v. Victor Rodriguez


      The Court finds that the plea hearing to be held today cannot be further
delayed without serious harm to the interests of justice, for the following
additional reasons:
      1. To ensure that the Court is not overwhelmed by cases and
         proceedings at the conclusion of this period of emergency. Currently,
         District Judges in New Jersey handle a substantially larger docket of
         cases than Judges in other Districts in the United States. New
         criminal cases continue to be assigned by the Court during the
         emergency. If the Court cannot resolve matters by guilty plea and
         subsequent sentencing, the resulting backlog will overwhelm the
         Court’s ability to effectively function. The concern of such congestion
         and the particular harm that likely will be caused by delays in the
         processing of cases and matters in the future is particularly acute in
         this emergency, at least given that: (1) it is unknown when this
         emergency will subside and when the Court will be able to function at
         normal capacity (including, among other things, the empanelment of
         trial juries) and (2) this District’s pre-existing shortage of District
         Court Judges which already has challenged the Court’s ability to
         process and resolve cases. This District has six District Judge
         vacancies: two have been pending for more than five years; one has
         been pending almost three years; two have been pending for more
         than a year; and one has been pending almost a year. The Federal
         Judicial Conference has deemed the District’s six vacancies judicial
         emergencies.
      2. To permit the defendant to obtain a speedy resolution of his case
         through timely guilty plea and subsequent sentencing to afford
         appropriate punishment and rehabilitation. The defendant has asked
         for this case to be resolved today by plea and subsequent sentencing.
         The Court is expected to have a substantial backlog of cases on its
         docket at the conclusion of this period of emergency. At this time, the
         Court cannot accurately predict where the defendant’s case will be
         prioritized within that backlogged docket. As a result, the defendant’s
         interest in a speedy resolution of his case will be seriously harmed if
         the proceeding does not occur today.
      3. To permit the Government to obtain a resolution of the case so that
         the Government, already operating in a restricted capacity due to the
         emergency, may appropriately focus its resources on other, emerging

                                       1
Case 3:21-cr-00293-BRM Document 45 Filed 04/13/21 Page 3 of 3 PageID: 92




      criminal matters. The Government has asked for this case to be
      resolved today by plea and subsequent sentencing.




                                   2
